STOCK REIMBURSEMENT AGREEMENT


THIS STOCK REIMBURSEMENT AGREEMENT is entered into between Consolidated Minerals
Management, Inc., a Montana corporation (“CMMI” or the “Company”), Timothy G.
Byrd, Sr. (“Byrd”), and Sonny Wooley (“Wooley”).


CMMI has retained certain advisors in order to obtain financing. The advisors
that are effecting this offering required an upfront payment of 1,000,000 shares
of CMMI common stock for their services. However, CMMI currently has authorized
capital of only 50,000,000 shares, of which 49,544,226 are outstanding. CMMI
therefore could not legally issue the shares to be provided to the advisors.


Byrd and Wooley have therefore agreed to transfer certain shares that they own
personally to the advisors in order that the advisors may perform services for
the Company in exchange for other shares to be issued to them once CMMI has
sufficient authorized capital to do so.


THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


 
1.
Acknowledgment of transfer of Byrd’s and Wooley’s shares. The Company
acknowledges Byrd’s and Wooley’s transfer of 500,000 shares apiece to the
Company’s advisors.



 
2.
Reimbursement of shares to Byrd and Wooley. CMMI agrees to issue to Byrd and
Wooley 750,000 shares each of CMMI common stock, for a total amount of 1,500,000
shares. These shares will be restricted stock of CMMI pursuant to Rule 144
promulgated under the Securities Act of 1933. Because of the restricted nature
of the stock being issued to Byrd and Wooley, CMMI has agreed to issue Byrd and
Wooley shares in an amount greater than the shares they have agreed to transfer
to the advisors.



 
3.
Acknowledgements. Byrd and Wooley acknowledge that the Company does not have
sufficient authorized capital to issue these shares now, but the Company agrees
to issue these shares promptly after any increase in authorized capital that
would give the Company sufficient authorized capital to meet this obligation.

 
SIGNED this __ day of November, 2007.
 
 
 

--------------------------------------------------------------------------------

 



